Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-12 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 6-7 recites “calculating, for each of a plurality of candidate containers to be stopped, a degree of influence exerted on the user”. However, it is not clearly defined as to what constitutes “a degree of influence exerted on the user”. Further, it is uncertain and not clearly understood how to determine the “each of a plurality of candidate containers to be stopped” (e.g. is it obtained from the user?). Lines 8-9, is not clearly defined as to what is “a starting time period of the container”. 
As per claims 5 and 9, they are rejected for having similar issues as claim 1 above.
As per claims 2-4, 6-8 and 10-12, they are rejected as being dependent on rejected claims 1, 6 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi et al. (US Pub. No. 20170270031 A1) in view of Xia et al. (US Pub. No. 20120324481 A1).

As per claim 1, Sekiguchi teaches the invention substantially as claimed including a determination method executed by a computer, the determination method comprising: 
obtaining a service desired by a user; identifying a resource of the obtained service (par. 0036 …Then, if the test control device 10 receives a request from a user terminal, the test control device 10 specifies, on the basis of the use configuration table associated with the user of the subject user terminal, the type of the component that serves as the transfer destination of the request);
when a container to perform the obtained service is not started in the identified resource, … starting the container to perform the obtained service by using a resource for the at least one container (par. 0073 … In contrast, if the deputy processing unit 23 determines that the entry of the subject container is not present in the flow control table 15 [when container to perform not startup] (No at Step S105), the container start-up unit 24 starts up the subject container (Step S107). Subsequently, the container start-up unit 24 adds the entry of the subject container, updates the container information table). 
Sekiguchi does not expressly teach:
calculating, for each of a plurality of candidate to be stopped, a degree of influence exerted on the user when a candidate container is stopped, the calculating being performed by using a starting time period of the candidate container, a response time period for the service to be performed, a required resource of a container, and a frequency of a request for the service to be performed; stopping at least one container for securing the identified resource among the plurality of candidate containers to be stopped based on the calculated degree of influence.
However, Xia teaches:  calculating, for each of a plurality of candidate to be stopped, a degree of influence exerted on the user when a candidate container is stopped, the calculating being performed by using a starting time period of the candidate container, a response time period for the service to be performed, a required resource of a container, and a frequency of a request for the service to be performed; stopping at least one container for securing the identified resource among the plurality of candidate containers to be stopped based on the calculated degree of influence (par. 0058 the exemplary embodiment tracks statistics of application launching behavior. That is … when an application launches, measurements are recorded of various data, which may include, for example, one or more of the warm startup time for an application loaded in cache, the cold startup time for an application; par. 0016  detecting a certain system state, and, if the certain system state is detected, adaptively selecting an application loaded in a cache memory to kill in accordance with the predicted application behaviors [degree of influence] and the certain system state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sekiguchi by incorporating the technique of selecting an application to terminate/kill based at least on a start up time of an the application as set forth by Xia because the ability to select a container to stop/terminate based on a startup time/response time of the container would allow for efficiently releasing resource to start up a new container type which performs user service request, while minimizing impact on user experience.

As per claim 3, Xia teaches wherein the stopping includes stopping, for securing the identified resource, a container or a container group whose degree of influence is smallest among the plurality of candidate containers to be stopped (par. 0016 detecting a certain system state, and, if the certain system state is detected, adaptively selecting an application loaded in a cache memory to kill [stop] in accordance with the predicted application behaviors [degree of influence]; par. 0046 5) It is preferable to try to kill a process that the user expects to be killed. In this situation, the user needs the memory allocated for a new process, and expects the operating system to continue to function properly. Therefore, it is preferable to select a process to kill that the user is unlikely to regret losing [smallest degree of influence]).

As per claim 5, it is an information processing apparatus having similar limitations as claim 1. Thus, claim 5 is rejected for the same rationale as claim 1. Sekiguchi further teaches: a memory; and a processor coupled to the memory (Fig. 19, Processor 10d coupled to memory 10c).

As per claim 7, it is an information processing apparatus having similar limitations as claim 3. Thus, claim 7 is rejected for the same rationale as claim 3.

As per claim 9, it is a nor-transitory computer-readable storage medium having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as claim 1.

As per claim 11, it is a nor-transitory computer-readable storage medium having similar limitations as claim 3. Thus, claim 11 is rejected for the same rationale as claim 3. 

Claims 2, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi in view of Xia as applied to claims 1, 5 and 9, and further in view of Wang et al. “Power-Efficient Response Time Guarantees for Virtualized Enterprise Servers”

 As per claim 2, Sekiguchi an Xia does teach the limitations of claim 1. Sekiguchi an Xia does not expressly teach wherein the calculating includes: calculating, for each of the plurality of candidate containers to be stopped, a first total response time period taken when the candidate container to be stopped continues to operate without being stopped, the first total response time period being obtained from a frequency of the request within a certain period and the response time period, calculating, for each of the plurality of candidate containers to be stopped, a second total response time period taken when the candidate container to be stopped is started while stopped, the second total response time period being obtained from the starting time period as well as the frequency of the request within the certain period and the response time period, and calculating, for each of the plurality of candidate containers to be stopped, a ratio obtained when comparing the second total response time period with the first total response time period, as the degree of influence. 
However, Wang teaches: calculating, for each of the plurality of candidate containers to be stopped, a first total response time period taken when the candidate container to be stopped continues to operate without being stopped, the first total response time period being obtained from a frequency of the request within a certain period and the response time period (page. 304 section 2, left col. lines 53-55 disclose the actual response time; page 304, lines 20-22, discloses that the response time monitor of each virtual machine measures the average response, which maybe representative of actual response time of virtual machines).
calculating, for each of the plurality of candidate containers to be stopped, a second total response time period taken when the candidate container to be stopped is started while stopped, the second total response time period being obtained from the starting time period as well as the frequency of the request within the certain period and the response time period (page. 304 section 2, left col. lines 53-55 discloses a maximum allowed response time; page. 307, right col. lines 56-58, describes that each VM is assigned a different maximum allowed response time, i.e., 180ms for VM1, 190ms for VM2 and 200ms for VM3. Here, the maximum response time may include the response time when VM is started while stopped), and 
calculating, for each of the plurality of candidate containers to be stopped, a ratio obtained when comparing the second total response time period with the first total response time period, as the degree of influence (page 304, left col. lines 52-56 virtual machines can have … relative response time [degree of influence], which is defined as the ratio between the actual response time and the maximum allowed response time for each virtual machine).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sekiguchi an Xia by incorporating the method of determining a relative response time as set forth by Wang because it would provide for determining a relative response time of each virtual machine and allow for selecting a virtual machine to stop at least based on the ratio. 

As per claim 6, it is an information processing apparatus having similar limitations as claim 2. Thus, claim 6 is rejected for the same rationale as claim 2.

As per claim 10, it is a nor-transitory computer-readable storage medium having similar limitations as claim 2. Thus, claim 10 is rejected for the same rationale as claim 2. 

Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sekiguchi in view of Xia and Wang as applied to claims 2, 6 and 10, and further in view of Manikowski et al. (US Pub. No.20120290723 A1).

As per claim 4, Sekiguchi, Xia and Wang teaches the limitations of claim 2. Sekiguchi, Xia and Wang does not expressly teach: wherein the calculating includes: obtaining a number of requests made during the starting time period of the candidate container to be stopped, obtaining, for the obtained number of requests, a respective response time period for returning a response to each of the requests, when there is a request further made during return of the response, adding a response time period for returning a response to the request, and when there is no request further made during return of the response or when a request is not further made during the added response time period, calculating a time period from initiation of start of a container to completion of a final response time period as a certain time period for the candidate container to be stopped.
However, Manikowski teaches: obtaining a number of requests made during the starting time period of the candidate container to be stopped, obtaining, for the obtained number of requests, a respective response time period for returning a response to each of the requests, when there is a request further made during return of the response, adding a response time period for returning a response to the request, and when there is no request further made during return of the response or when a request is not further made during the added response time period, calculating a time period from initiation of start of a container to completion of a final response time period as a certain time period for the candidate container to be stopped (par. 0030 … For example, the monitor component 106 can determine a number of requests for a particular service, a number of requests associated with a middleware container, a responsiveness of a backend, resources currently associated with a particular service, resources currently associated with a middleware container; par. 0035…  the service evaluator 208 can determine a current number of requests, and a response time for requests made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sekiguchi, Xia and Wang by incorporating the method determining number of requests made and response times for the requests as set forth by Manikowski because it would facilitate for efficiently determining actual response time period of a container to be terminated/stop.

As per claim 8, it is an information processing apparatus having similar limitations as claim 4. Thus, claim 8 is rejected for the same rationale as claim 4.

 As per claim 12, it is a nor-transitory computer-readable storage medium having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195